By the Court, Cardozo, J.
A motion- for a stay of proceedings is addressed to the favor of the court; Judge Ingraham, below, allowed a stay, upon terms which he *497approved, but which the appellant, it seems, did not choose to comply with. Being discretionary, the order is not appealable; and especially when the motion is granted upon terms. The terms never can be reviewed.
[First Department, General Term, at New York,
January 1, 1872.
The appeal should be dismissed, with costs.
Cardoso and Geo. G. Barnard, Justices.]